DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2020 and 11/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 15-18, 20, 23-25, 27, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics, “Discussion on multiplexing of eMBB and .
Regarding claim 1, LG teaches a method for wireless communications, comprising: 
determining transmission resources, in a set of slots, to be used for first demodulation reference signals (DMRS), based on whether an uplink (UL) transmission is to be transmitted in the set of slots [LG p. 5, Scheme B: According to URLLC data transmission, gNB changes resources allocated for eMBB control signals and DMRS, wherein if URLLC traffic is arrived and eMBB control and/or data are punctured for URLLC UL transmission, gNB transmits an indication signal to inform that the resources for eMBB control and DMRS are shifted and eMBB data is punctured as shown in Figure 2 (see also p. 2, sec. 2.1(2): eMBB DL multiplexed with URLLC UL; here when an UL URLLC punctures a eMBB DMRS pattern, part of the pattern is shifted)].
However, LG does not explicitly disclose transmitting the first DMRS using the transmission resources in the set of slots.
However, in a similar field of endeavor, Takeda teaches transmitting the first DMRS using the transmission resources in the set of slots [Takeda ¶ 0146: control section 301 may control a change of first resources and/or second resources in the case where first DMRS resources overlap with second resources configured for the specified signal, e.g., at least one of PBCH, PRACH, PSS, SSS, CSI-RS and SRS); ¶ 0153: mapping section 303 maps the downlink signal generated in the transmission signal generating section 302 to given radio resources to output to the transmitting/receiving section 103 which transmits signal (i.e. the DMRS is transmitted on selected resources)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS resource pattern that avoids puncturing an UL transmission as taught by LG with the method of transmitting DMRS on selected resources as taught by Takeda.  The motivation to do so would be to suppress deterioration of performance due to a collision between signals in NR communication systems [Takeda ¶ 0010].
Regarding claim 3, LG in view of Takeda teaches the method of claim 1, further comprising: transmitting an indication of whether the UL transmission is to be transmitted in the set of slots [LG p. 5, Scheme B: If URLLC traffic is arrived and eMBB control and/or data are punctured for URLLC UL transmission, gNB transmits an indication signal to inform that the resources for eMBB control and DMRS are shifted and eMBB data is punctured].
Regarding claim 6, LG in view of Takeda teaches the method of claim 1, wherein the UL transmission comprises an ultra-reliable low latency communications (URLLC) transmission [LG p. 2, sec. 2.1(2): eMBB DL multiplexed with URLLC UL].
Regarding claim 7, LG in view of Takeda teaches the method of claim 1, however, LG does not explicitly disclose wherein the UL transmission comprises a sounding reference signal (SRS) and wherein determining the transmission resources comprises determining resource blocks (RBs) that are not used for transmitting the SRS.
[Takeda ¶ 0146: control section 301 may control a change of first resources and/or second resources in the case where first DMRS resources overlap with second resources configured for the specified signal, e.g., at least one of PBCH, PRACH, PSS, SSS, CSI-RS and SRS); see also ¶¶ 0106 & 0110 detailing collision avoidance for identifying resources where a specified signal, e.g., SRS, does not exist and may be used for DMRS resources].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 8, LG teaches a method for wireless communications, comprising: 
determining transmission resources in a set of slots to be used for first demodulation reference signals (DMRS), based on whether an UL transmission is to be transmitted in the set of slots [LG p. 5, Scheme B: According to URLLC data transmission, gNB changes resources allocated for eMBB control signals and DMRS, wherein if URLLC traffic is arrived and eMBB control and/or data are punctured for URLLC UL transmission, gNB transmits an indication signal to inform that the resources for eMBB control and DMRS are shifted and eMBB data is punctured as shown in Figure 2 (see also p. 2, sec. 2.1(2): eMBB DL multiplexed with URLLC UL; here when an UL URLLC punctures a eMBB DMRS pattern, part of the pattern is shifted)].

However, in a similar field of endeavor, Takeda teaches processing signaling in the set of slots based on the first DMRS in the transmission resources [Takeda ¶ 0176: received signal processing section 404 performs reception processing (e.g., demapping, demodulation, decoding, etc.) on the received signal input from the transmitting/receiving section 203, e.g., the received signal is the downlink signal transmitted from the radio base station 10 (see ¶ 0146: DL signal may be DMRS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS resource pattern that avoids puncturing an UL transmission as taught by LG with the method of processing DMRS on selected resources as taught by Takeda.  The motivation to do so would be to suppress deterioration of performance due to a collision between signals in NR communication systems [Takeda ¶ 0010].
Regarding claim 10, LG in view of Takeda teaches the method of claim 8, further comprising: receiving an indication of whether the UL transmission is to be transmitted in the set of slots; and determining whether the UL transmission is to be transmitted in the set of slots based on the indication [LG p. 5, Scheme B: If URLLC traffic is arrived and eMBB control and/or data are punctured for URLLC UL transmission, gNB transmits an indication signal to inform that the resources for eMBB control and DMRS are shifted and eMBB data is punctured (here, reception of the transmitted indication, and processing of said indication is implicit)].
Regarding claim 15, LG in view of Takeda teaches the method of claim 8, wherein the UL transmission comprises an ultra-reliable low latency communications (URLLC) transmission [LG p. 2, sec. 2.1(2): eMBB DL multiplexed with URLLC UL].
Regarding claim 16, LG in view of Takeda teaches the method of claim 8, however, LG does not explicitly disclose wherein the UL transmission comprises a sounding reference signal (SRS) and wherein determining the transmission resources comprises determining resource blocks (RBs) that are not used for transmitting the SRS.
However, Takeda teaches wherein the UL transmission comprises a sounding reference signal (SRS) and wherein determining the transmission resources comprises determining resource blocks (RBs) that are not used for transmitting the SRS [Takeda ¶ 0146: control section 301 may control a change of first resources and/or second resources in the case where first DMRS resources overlap with second resources configured for the specified signal, e.g., at least one of PBCH, PRACH, PSS, SSS, CSI-RS and SRS); see also ¶¶ 0106 & 0110 detailing collision avoidance for identifying resources where a specified signal, e.g., SRS, does not exist and may be used for DMRS resources].
The motivation to combine these references is illustrated in the rejection of claim 8 above.
Regarding claim 17, LG in view of Takeda teaches the method of claim 8, however, LG does not explicitly disclose further comprising transmitting the UL transmission.
[Takeda ¶ 0174: based on instructions from the control section 401, the transmission signal generating section 402 generates the uplink data signal].
The motivation to combine these references is illustrated in the rejection of claim 8 above.
Regarding claim 18, LG teaches, in a wireless communications system, an apparatus determines transmission resources, in a set of slots, to be used for first demodulation reference signals (DMRS), based on whether an uplink (UL) transmission is to be transmitted in the set of slots [LG p. 5, Scheme B: According to URLLC data transmission, gNB changes resources allocated for eMBB control signals and DMRS, wherein if URLLC traffic is arrived and eMBB control and/or data are punctured for URLLC UL transmission, gNB transmits an indication signal to inform that the resources for eMBB control and DMRS are shifted and eMBB data is punctured as shown in Figure 2 (see also p. 2, sec. 2.1(2): eMBB DL multiplexed with URLLC UL; here when an UL URLLC punctures a eMBB DMRS pattern, part of the pattern is shifted)].
However, LG does not explicitly disclose the apparatus comprising a memory; and a processor coupled to the memory and configured to cause the apparatus to transmit the first DMRS using the transmission resources in the set of slots.
However, in a similar field of endeavor, Takeda teaches the apparatus comprising a memory and a processor coupled to the memory [Takeda ¶ 0181, Fig. 12: base station 10 and user terminal 20 as described above may be physically configured as a computer apparatus including a processor 1001, memory 1002, storage 1003, communication apparatus 1004, input apparatus 1005, output apparatus 1006, bus 1007 and the like] and configured to cause the apparatus to transmit the first DMRS using the transmission resources in the set of slots [Takeda ¶ 0146: control section 301 may control a change of first resources and/or second resources in the case where first DMRS resources overlap with second resources configured for the specified signal, e.g., at least one of PBCH, PRACH, PSS, SSS, CSI-RS and SRS); ¶ 0153: mapping section 303 maps the downlink signal generated in the transmission signal generating section 302 to given radio resources to output to the transmitting/receiving section 103 which transmits signal (i.e. the DMRS is transmitted on selected resources)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS resource pattern that avoids puncturing an UL transmission as taught by LG with the method of transmitting DMRS on selected resources as taught by Takeda.  The motivation to do so would be to suppress deterioration of performance due to a collision between signals in NR communication systems [Takeda ¶ 0010].
Regarding claim 20, LG in view of Takeda teaches the apparatus of claim 18, wherein the processor is further configured to: cause the apparatus to transmit an indication of whether the UL transmission is to be transmitted in the set of slots [LG p. 5, Scheme B: If URLLC traffic is arrived and eMBB control and/or data are punctured for URLLC UL transmission, gNB transmits an indication signal to inform that the resources for eMBB control and DMRS are shifted and eMBB data is punctured].
Regarding claim 23, LG in view of Takeda teaches the apparatus of claim 18, wherein the UL transmission comprises an ultra-reliable low latency communications (URLLC) transmission [LG p. 2, sec. 2.1(2): eMBB DL multiplexed with URLLC UL].
Regarding claim 24, LG in view of Takeda teaches the apparatus of claim 18, however, LG does not explicitly disclose wherein the UL transmission comprises a sounding reference signal (SRS) and wherein determining the transmission resources comprises determining resource blocks (RBs) that are not used for transmitting the SRS.
However, Takeda teaches wherein the UL transmission comprises a sounding reference signal (SRS) and wherein determining the transmission resources comprises determining resource blocks (RBs) that are not used for transmitting the SRS [Takeda ¶ 0146: control section 301 may control a change of first resources and/or second resources in the case where first DMRS resources overlap with second resources configured for the specified signal, e.g., at least one of PBCH, PRACH, PSS, SSS, CSI-RS and SRS); see also ¶¶ 0106 & 0110 detailing collision avoidance for identifying resources where a specified signal, e.g., SRS, does not exist and may be used for DMRS resources].
The motivation to combine these references is illustrated in the rejection of claim 18 above.
Regarding claim 25, LG teaches, in a wireless communications system, an apparatus determines transmission resources in a set of slots to be used for first demodulation reference signals (DMRS), based on whether an uplink (UL) transmission is to be transmitted in the set of slots [LG p. 5, Scheme B: According to URLLC data transmission, gNB changes resources allocated for eMBB control signals and DMRS, wherein if URLLC traffic is arrived and eMBB control and/or data are punctured for URLLC UL transmission, gNB transmits an indication signal to inform that the resources for eMBB control and DMRS are shifted and eMBB data is punctured as shown in Figure 2 (see also p. 2, sec. 2.1(2): eMBB DL multiplexed with URLLC UL; here when an UL URLLC punctures a eMBB DMRS pattern, part of the pattern is shifted)].
However, LG does not explicitly disclose an apparatus comprising: a memory; and a processor configured to: process signaling in the set of slots based on the first DMRS in the transmission resources.
However, in a similar field of endeavor, Takeda teaches an apparatus comprising a memory and a processor [Takeda ¶ 0181, Fig. 12: base station 10 and user terminal 20 as described above may be physically configured as a computer apparatus including a processor 1001, memory 1002, storage 1003, communication apparatus 1004, input apparatus 1005, output apparatus 1006, bus 1007 and the like] configured to process signaling in the set of slots based on the first DMRS in the transmission resources [Takeda ¶ 0176: received signal processing section 404 performs reception processing (e.g., demapping, demodulation, decoding, etc.) on the received signal input from the transmitting/receiving section 203, e.g., the received signal is the downlink signal transmitted from the radio base station 10 (see ¶ 0146: DL signal may be DMRS)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS [Takeda ¶ 0010].
Regarding claim 27, LG in view of Takeda teaches the apparatus of claim 25, wherein the processor is further configured to: cause the apparatus to receive an indication of whether the UL transmission is to be transmitted in the set of slots; and determine whether the UL transmission is to be transmitted in the set of slots based on the indication [LG p. 5, Scheme B: If URLLC traffic is arrived and eMBB control and/or data are punctured for URLLC UL transmission, gNB transmits an indication signal to inform that the resources for eMBB control and DMRS are shifted and eMBB data is punctured (here, reception of the transmitted indication, and processing of said indication is implicit)].
Regarding claim 32, LG in view of Takeda teaches the apparatus of claim 25, wherein the UL transmission comprises an ultra- reliable low latency communications (URLLC) transmission [LG p. 2, sec. 2.1(2): eMBB DL multiplexed with URLLC UL].
Regarding claim 33, LG in view of Takeda teaches the apparatus of claim 25, however, LG does not explicitly disclose wherein the processor is further configured to transmit the UL transmission.
However, Takeda teaches wherein the processor is further configured to transmit the UL transmission [Takeda ¶ 0174: based on instructions from the control section 401, the transmission signal generating section 402 generates the uplink data signal].
The motivation to combine these references is illustrated in the rejection of claim 25 above.

Claims 2, 9, 19, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Takeda in view of Cao et al. (US 2018/0309553; “Cao”).
Regarding claim 2, LG in view of Takeda teaches the method of claim 1, wherein the UL transmission comprises a URLLC UL transmission [LG p. 2, sec. 2.1(2): eMBB DL multiplexed with URLLC UL], however, does not explicitly disclose a URLLC transmission that is a grant-free UL transmission.
However, in a similar field of endeavor, Cao teaches URLLC transmission that is a grant-free UL transmission [Cao ¶ 0043: a grant-free uplink transmission scheme may be utilized including: ultra-reliable low latency communications (URLLC)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS resource pattern that avoids puncturing an URLLC UL transmission as taught by LG with the method of using a grant-free URLLC scheme for communications as taught by Cao.  The motivation to do so would be to facilitate transmission of small, bursty traffic with low signaling overhead [Cao ¶¶ 0005 & 0043].
Regarding claim 9, LG in view of Takeda teaches the method of claim 8, wherein the UL transmission comprises a URLLC UL transmission [LG p. 2, sec. 2.1(2): eMBB DL multiplexed with URLLC UL], however, does not explicitly disclose a URLLC transmission that is a grant-free UL transmission.
However, in a similar field of endeavor, Cao teaches URLLC transmission that is a grant-free UL transmission [Cao ¶ 0043: a grant-free uplink transmission scheme may be utilized including: ultra-reliable low latency communications (URLLC)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS resource pattern that avoids puncturing an URLLC UL transmission as taught by LG with the method of using a grant-free URLLC scheme for communications as taught by [Cao ¶¶ 0005 & 0043].
Regarding claim 19, LG in view of Takeda teaches the apparatus of claim 18, wherein the UL transmission comprises a URLLC UL transmission [LG p. 2, sec. 2.1(2): eMBB DL multiplexed with URLLC UL], however, does not explicitly disclose a URLLC transmission that is a grant-free UL transmission.
However, in a similar field of endeavor, Cao teaches URLLC transmission that is a grant-free UL transmission [Cao ¶ 0043: a grant-free uplink transmission scheme may be utilized including: ultra-reliable low latency communications (URLLC)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS resource pattern that avoids puncturing an URLLC UL transmission as taught by LG with the method of using a grant-free URLLC scheme for communications as taught by Cao.  The motivation to do so would be to facilitate transmission of small, bursty traffic with low signaling overhead [Cao ¶¶ 0005 & 0043].
Regarding claim 26, LG in view of Takeda teaches the apparatus of claim 25, wherein the UL transmission comprises a URLLC UL transmission [LG p. 2, sec. 2.1(2): eMBB DL multiplexed with URLLC UL], however, does not explicitly disclose a URLLC transmission that is a grant-free UL transmission.
However, in a similar field of endeavor, Cao teaches URLLC transmission that is a grant-free UL transmission [Cao ¶ 0043: a grant-free uplink transmission scheme may be utilized including: ultra-reliable low latency communications (URLLC)].
[Cao ¶¶ 0005 & 0043].

Claims 4-5, 11, 12, 14, 21-22, 28-29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of Takeda in view of Kim et al. (US 2016/0080121; “Kim”).
Regarding claim 4, LG in view of Takeda teaches the method of claim 1, wherein the set of slots contains a first bundle of physical resource blocks (PRBs) in which the UL transmission is to be transmitted and a second bundle of PRBs in which the UL transmission is not to be transmitted [LG p. 5, Scheme B: Candidate resources for eMBB control signals and DMRS are pre-defined for un-punctured case and punctured cases (here the punctured DMRS is designed so as not to overlap with URLLC UP transmission, i.e. a first bundle and second bundle of PRB is defined, see also p. 5, Fig. 2 showing a punctured URLLC region which would be a bundle of PRB where UL is to be transmitted], wherein a DMRS is utilized as a reference signal [LG p. 5, Scheme B: eMBB DMRS].

However, in a similar field of endeavor, Kim teaches transmitting the first DMRS and first data in the first bundle of PRBs using a first precoding matrix [Kim ¶ 0282 (Fig. 19): the UE-RS (analogous to DMRS) transmitted to the same position as RE position to which the PSS/SSS is allocated from the even numbered slot (first slot/first bundled PRB) to which the PSS/SSS is transmitted is punctured (see Fig. 19 first UE specific RS (indicated by horizontal lines punctured by PSS/SSS at RB # k+6)] ; ¶ 0263: if the frequency resource allocated through the downlink control channel includes a boundary of the frequency resource to which the PSS/SSS is transmitted, the UE does not assume the same precoding is applied to a PDSCH corresponding to the resource block group including the boundary of the frequency resource with respect to the UE-RS used for demodulation of the PDSCH (i.e. different precoding is applied to either side of the boundary to which PSS/SSS is transmitted and where PSS/SSS is not transmitted)]; and 
transmitting second DMRS and second data in the second bundle of PRBs using a second precoding matrix [Kim ¶ 0282: non-punctured UE-RS (i.e. DMRS) are transmitted; see Fig. 19: non-punctured UE-RS shown in second slot (second bundle of PRB) relative to punctured UE-RS/PSS/SSS in first slot; ¶ 0263: different precoding is applied to either side of the boundary to which PSS/SSS is transmitted and where PSS/SSS is not transmitted].
[Kim ¶ 0018-0019].
Regarding claim 5, LG in view of Takeda teaches the method of claim 1, wherein a DMRS is utilized as a reference signal [LG p. 5, Scheme B: eMBB DMRS], however, LG does not explicitly disclose further comprising: determining a rank to be used in transmitting data in the set of slots, based on the determined transmission resources for the first DMRS.
However, Kim teaches determining a rank to be used in transmitting data in the set of slots, based on the determined transmission resources for the first reference signal [Kim ¶ 0284: In case of RB to which only a part of the UE-RSs is transmitted, such as RB #k in FIG. 19 (i.e. determined transmission resource of reference signal), UE performs PDSCH demodulation of rank 1 by using UE-RS antenna port x through which the first UE-RS is transmitted].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS resource pattern that avoids puncturing an URLLC UL transmission as taught by LG with the method of determining rank according to determined transmission resources as taught by Kim. The motivation to do so would be to achieve efficient [Kim ¶ 0018-0019].
Regarding claim 11, LG in view of Takeda teaches the method of claim 8, wherein the set of slots contains a first bundle of physical resource blocks (PRBs) in which the UL transmission is to be transmitted and a second bundle of PRBs in which the UL transmission is not to be transmitted [LG p. 5, Scheme B: Candidate resources for eMBB control signals and DMRS are pre-defined for un-punctured case and punctured cases (here the punctured DMRS is designed so as not to overlap with URLLC UP transmission, i.e. a first bundle and second bundle of PRB is defined, see also p. 5, Fig. 2 showing a punctured URLLC region which would be a bundle of PRB where UL is to be transmitted], wherein a DMRS is utilized as a reference signal [LG p. 5, Scheme B: eMBB DMRS].
However, LG in view of Takeda does not explicitly disclose processing the first DMRS, punctured by the UL transmission, and first data in the first bundle of PRBs using a first precoding matrix; and processing second DMRS and second data in the second bundle of PRBs using a second precoding matrix.
However, in a similar field of endeavor, Kim teaches processing the first DMRS, punctured by the UL transmission, and first data in the first bundle of PRBs using a first precoding matrix [Kim ¶ 0282 (Fig. 19): the UE-RS (analogous to DMRS) transmitted to the same position as RE position to which the PSS/SSS is allocated from the even numbered slot (first slot/first bundled PRB) to which the PSS/SSS is transmitted is punctured (see Fig. 19 first UE specific RS (indicated by horizontal lines punctured by PSS/SSS at RB # k+6)] ; ¶ 0263: if the frequency resource allocated through the downlink control channel includes a boundary of the frequency resource to which the PSS/SSS is transmitted, the UE does not assume the same precoding is applied to a PDSCH corresponding to the resource block group including the boundary of the frequency resource with respect to the UE-RS used for demodulation of the PDSCH (i.e. different precoding is applied to either side of the boundary to which PSS/SSS is transmitted and where PSS/SSS is not transmitted)]; and 
processing second DMRS and second data in the second bundle of PRBs using a second precoding matrix [Kim ¶ 0282: non-punctured UE-RS (i.e. DMRS) are transmitted; see Fig. 19: non-punctured UE-RS shown in second slot (second bundle of PRB) relative to punctured UE-RS/PSS/SSS in first slot; ¶ 0263: different precoding is applied to either side of the boundary to which PSS/SSS is transmitted and where PSS/SSS is not transmitted].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS resource pattern that avoids puncturing an URLLC UL transmission as taught by LG with the use of punctured and non-punctured transmissions according to different precoding matrices as taught by Kim. The motivation to do so would be to achieve efficient transmission/reception and improving downlink channel estimation in a wireless communication environment [Kim ¶ 0018-0019].
Regarding claim 12, LG in view of Takeda in view of Kim teaches the method of claim 11, further comprising: receiving an indication that the UL transmission is to be transmitted in the set of slots [LG p. 5, Scheme B: If URLLC traffic is arrived and eMBB control and/or data are punctured for URLLC UL transmission, gNB transmits an indication signal to inform that the resources for eMBB control and DMRS are shifted and eMBB data is punctured (here, reception of the transmitted indication, and processing of said indication is implicit)]. 
However, LG does not explicitly disclose determining the first bundle of PRBs in the set of slots, based on the indication; and determining the second bundle of PRBs in the set of slots, based on the first bundle of PRBs.
However, Takeda teaches determining the first bundle of PRBs in the set of slots, based on the indication; and determining the second bundle of PRBs in the set of slots, based on the first bundle of PRBs [Takeda ¶ 0168: control section 401 may control a change of first resources and/or second resources based on notification information from the network, in the case where at least a part of the first resources configured for the data demodulation reference signal (e.g., DMRS) overlaps with at least a part of the second resources configured for the specified signa (e.g., uplink signal); ¶ 0169: control section 401 may shift the first resources and/or the second resources in the time domain and/or the frequency domain].
The motivation to combine these references is illustrated in the rejection of claim 8 above.
Regarding claim 14, LG in view of Takeda teaches the method of claim 8, wherein a DMRS is utilized as a reference signal [LG p. 5, Scheme B: eMBB DMRS], however, LG does not explicitly disclose further comprising: determining a rank to be 
However, in a similar field of endeavor, Kim teaches determining a rank to be used in a downlink (DL) transmission in the set of slots, based on the determined transmission resources for the first reference signal [Kim ¶ 0284: In case of RB to which only a part of the UE-RSs is transmitted, such as RB #k in FIG. 19 (i.e. determined transmission resource of reference signal), UE performs PDSCH demodulation of rank 1 by using UE-RS antenna port x through which the first UE-RS is transmitted].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS resource pattern that avoids puncturing an URLLC UL transmission as taught by LG with the method of determining rank according to determined transmission resources as taught by Kim. The motivation to do so would be to achieve efficient transmission/reception and improving downlink channel estimation in a wireless communication environment [Kim ¶ 0018-0019].
Regarding claim 21, LG in view of Takeda teaches the apparatus of claim 18, wherein the set of slots contains a first bundle of physical resource blocks (PRBs) in which the UL transmission is to be transmitted and a second bundle of PRBs in which the UL transmission is not to be transmitted [LG p. 5, Scheme B: Candidate resources for eMBB control signals and DMRS are pre-defined for un-punctured case and punctured cases (here the punctured DMRS is designed so as not to overlap with URLLC UP transmission, i.e. a first bundle and second bundle of PRB is defined, see also p. 5, Fig. 2 showing a punctured URLLC region which would be a bundle of PRB where UL is to be transmitted], wherein a DMRS is utilized as a reference signal [LG p. 5, Scheme B: eMBB DMRS].
However, LG in view of Takeda does not explicitly disclose the method further comprises: transmitting the first DMRS and first data in the first bundle of PRBs using a first precoding matrix; and transmitting second DMRS and second data in the second bundle of PRBs using a second precoding matrix.
However, in a similar field of endeavor, Kim teaches transmitting the first DMRS and first data in the first bundle of PRBs using a first precoding matrix [Kim ¶ 0282 (Fig. 19): the UE-RS (analogous to DMRS) transmitted to the same position as RE position to which the PSS/SSS is allocated from the even numbered slot (first slot/first bundled PRB) to which the PSS/SSS is transmitted is punctured (see Fig. 19 first UE specific RS (indicated by horizontal lines punctured by PSS/SSS at RB # k+6)] ; ¶ 0263: if the frequency resource allocated through the downlink control channel includes a boundary of the frequency resource to which the PSS/SSS is transmitted, the UE does not assume the same precoding is applied to a PDSCH corresponding to the resource block group including the boundary of the frequency resource with respect to the UE-RS used for demodulation of the PDSCH (i.e. different precoding is applied to either side of the boundary to which PSS/SSS is transmitted and where PSS/SSS is not transmitted)]; and 
transmitting second DMRS and second data in the second bundle of PRBs using a second precoding matrix [Kim ¶ 0282: non-punctured UE-RS (i.e. DMRS) are transmitted; see Fig. 19: non-punctured UE-RS shown in second slot (second bundle of PRB) relative to punctured UE-RS/PSS/SSS in first slot; ¶ 0263: different precoding is applied to either side of the boundary to which PSS/SSS is transmitted and where PSS/SSS is not transmitted].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS resource pattern that avoids puncturing an URLLC UL transmission as taught by LG with the use of punctured and non-punctured transmissions according to different precoding matrices as taught by Kim. The motivation to do so would be to achieve efficient transmission/reception and improving downlink channel estimation in a wireless communication environment [Kim ¶ 0018-0019].
Regarding claim 22, LG in view of Takeda teaches the apparatus of claim 18, wherein a DMRS is utilized as a reference signal [LG p. 5, Scheme B: eMBB DMRS], however, LG does not explicitly disclose further comprising: determining a rank to be used in transmitting data in the set of slots, based on the determined transmission resources for the first DMRS.
However, Kim teaches determining a rank to be used in transmitting data in the set of slots, based on the determined transmission resources for the first reference signal [Kim ¶ 0284: In case of RB to which only a part of the UE-RSs is transmitted, such as RB #k in FIG. 19 (i.e. determined transmission resource of reference signal), UE performs PDSCH demodulation of rank 1 by using UE-RS antenna port x through which the first UE-RS is transmitted].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS [Kim ¶ 0018-0019].
Regarding claim 28, LG in view of Takeda teaches the apparatus of claim 25, wherein the set of slots contains a first bundle of physical resource blocks (PRBs) in which the UL transmission is to be transmitted and a second bundle of PRBs in which the UL transmission is not to be transmitted [LG p. 5, Scheme B: Candidate resources for eMBB control signals and DMRS are pre-defined for un-punctured case and punctured cases (here the punctured DMRS is designed so as not to overlap with URLLC UP transmission, i.e. a first bundle and second bundle of PRB is defined, see also p. 5, Fig. 2 showing a punctured URLLC region which would be a bundle of PRB where UL is to be transmitted], wherein a DMRS is utilized as a reference signal [LG p. 5, Scheme B: eMBB DMRS].
However, LG in view of Takeda does not explicitly disclose processing the first DMRS, punctured by the UL transmission, and first data in the first bundle of PRBs using a first precoding matrix; and processing second DMRS and second data in the second bundle of PRBs using a second precoding matrix.
However, in a similar field of endeavor, Kim teaches processing the first DMRS, punctured by the UL transmission, and first data in the first bundle of PRBs using a first precoding matrix [Kim ¶ 0282 (Fig. 19): the UE-RS (analogous to DMRS) transmitted to the same position as RE position to which the PSS/SSS is allocated from the even numbered slot (first slot/first bundled PRB) to which the PSS/SSS is transmitted is punctured (see Fig. 19 first UE specific RS (indicated by horizontal lines punctured by PSS/SSS at RB # k+6)] ; ¶ 0263: if the frequency resource allocated through the downlink control channel includes a boundary of the frequency resource to which the PSS/SSS is transmitted, the UE does not assume the same precoding is applied to a PDSCH corresponding to the resource block group including the boundary of the frequency resource with respect to the UE-RS used for demodulation of the PDSCH (i.e. different precoding is applied to either side of the boundary to which PSS/SSS is transmitted and where PSS/SSS is not transmitted)]; and 
processing second DMRS and second data in the second bundle of PRBs using a second precoding matrix [Kim ¶ 0282: non-punctured UE-RS (i.e. DMRS) are transmitted; see Fig. 19: non-punctured UE-RS shown in second slot (second bundle of PRB) relative to punctured UE-RS/PSS/SSS in first slot; ¶ 0263: different precoding is applied to either side of the boundary to which PSS/SSS is transmitted and where PSS/SSS is not transmitted].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS resource pattern that avoids puncturing an URLLC UL transmission as taught by LG with the use of punctured and non-punctured transmissions according to different precoding matrices as taught by Kim. The motivation to do so would be to achieve efficient transmission/reception and improving downlink channel estimation in a wireless communication environment [Kim ¶ 0018-0019].
Regarding claim 29, LG in view of Takeda in view of Kim teaches the apparatus of claim 28, wherein the processor is further configured to: receive an indication that the UL transmission is to be transmitted in the set of slots [LG p. 5, Scheme B: If URLLC traffic is arrived and eMBB control and/or data are punctured for URLLC UL transmission, gNB transmits an indication signal to inform that the resources for eMBB control and DMRS are shifted and eMBB data is punctured (here, reception of the transmitted indication, and processing of said indication is implicit)]. 
However, LG does not explicitly disclose determining the first bundle of PRBs in the set of slots, based on the indication; and determining the second bundle of PRBs in the set of slots, based on the first bundle of PRBs.
However, Takeda teaches determining the first bundle of PRBs in the set of slots, based on the indication; and determining the second bundle of PRBs in the set of slots, based on the first bundle of PRBs [Takeda ¶ 0168: control section 401 may control a change of first resources and/or second resources based on notification information from the network, in the case where at least a part of the first resources configured for the data demodulation reference signal (e.g., DMRS) overlaps with at least a part of the second resources configured for the specified signa (e.g., uplink signal); ¶ 0169: control section 401 may shift the first resources and/or the second resources in the time domain and/or the frequency domain].
The motivation to combine these references is illustrated in the rejection of claim 25 above.
Regarding claim 31, LG in view of Takeda teaches the apparatus of claim 25, however, LG does not explicitly disclose wherein the processor is further configured to: determine a rank to be used in a downlink (DL) transmission in the set of slots, based on the determined transmission resources for the first DMRS.
However, in a similar field of endeavor, Kim teaches determining a rank to be used in a downlink (DL) transmission in the set of slots, based on the determined transmission resources for the first DMRS [Kim ¶ 0284: In case of RB to which only a part of the UE-RSs is transmitted, such as RB #k in FIG. 19 (i.e. determined transmission resource of reference signal), UE performs PDSCH demodulation of rank 1 by using UE-RS antenna port x through which the first UE-RS is transmitted].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a DMRS resource pattern that avoids puncturing an URLLC UL transmission as taught by LG with the method of determining rank according to determined transmission resources as taught by Kim. The motivation to do so would be to achieve efficient transmission/reception and improving downlink channel estimation in a wireless communication environment [Kim ¶ 0018-0019].

Allowable Subject Matter
Claims 13 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474